Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/913,243 filed on 26 June 2020. The response filed 29 June 2022 amends claim 1, 2, 7, 10, 11, 13, 15, 18, and 19, cancels claims 3-6, 8, 12, 14, 16, and 20, adds claims 23-29, and presents arguments is hereby acknowledged. 	Claims 1, 2, 7, 9-11, 13, 15, 17-19, and 21-29 are presented for examination.

Response to Arguments
Independent Claims 1, 10, and 18
On page 17-19 of the response filed 29 June 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 11 April 2022 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 17-19, Applicant argues that neither Duda nor Knight of the Duda/Knight system teaches or suggests “performing, by the network device, a search of the plurality of data structures to identify stored configuration management messages that match the query” of Independent Claim 1.  	Examiner respectfully agrees and finds this argument persuasive. Regarding the argument that neither Duda nor Knight of the Duda/Knight system teaches or suggests “performing, by the network device, a search of the plurality of data structures to identify stored configuration management messages that match the query,” Examiner agrees. Therefore, Examiner finds this argument persuasive.
On pages 17-19, Applicant argues that neither Duda nor Knight of the Duda/Knight system teaches or suggests “perform a search of the plurality of data structures to locate stored configuration management messages associated with the one or more network elements, analyze the located configuration management messages to identify at least one anomaly associated with at least one of the one or more network elements, and generate an anomaly report that includes the identified at least one anomaly” of Independent Claim 10. 	Examiner respectfully agrees and finds this argument persuasive. Regarding the argument that neither Duda nor Knight of the Duda/Knight system teaches or suggests “perform a search of the plurality of data structures to locate stored configuration management messages associated with the one or more network elements, analyze the located configuration management messages to identify at least one anomaly associated with at least one of the one or more network elements, and generate an anomaly report that includes the identified at least one anomaly,” Examiner agrees. Therefore, Examiner finds this argument persuasive.
On pages 17-19, Applicant argues that neither Duda nor Knight of the Duda/Knight system teaches or suggests “identify a System of Record (SOR) that stores configuration management messages having a first data format; perform a comparison of translated configuration management messages, stored in the plurality of data structures, with configuration management messages in the first data format currently stored in the SOR identify differences between the configuration management messages stored in the SOR and the plurality of data structures; and correct configuration management message data stored in the SOR or the plurality of data structures based on the identified differences” of independent claim 18. 	Examiner respectfully agrees and finds this argument persuasive. Regarding the argument that neither Duda nor Knight of the Duda/Knight system teaches or suggests “identify a System of Record (SOR) that stores configuration management messages having a first data format; perform a comparison of translated configuration management messages, stored in the plurality of data structures, with configuration management messages in the first data format currently stored in the SOR identify differences between the configuration management messages stored in the SOR and the plurality of data structures; and correct configuration management message data stored in the SOR or the plurality of data structures based on the identified differences,” Examiner agrees. Therefore, Examiner finds this argument persuasive.

Dependent Claims 2, 7, 9, 11, 13, 15, 17, 19, 21, and 22
On pages 17-19 of the response filed 29 June 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 11 April 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. 

Newly Added Claims 23-29
On pages 17-19 of the response filed 29 June 2022, Applicant respectfully requests entry and full consideration of Claims 23-29. Examiner acknowledges this request and will now consider newly added claims 23-29.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "performing, by the network device, a search of the plurality of data structures to identify stored configuration management messages that match the query," "perform a search of the plurality of data structures to locate stored configuration management messages associated with the one or more network elements, analyze the located configuration management messages to identify at least one anomaly associated with at least one of the one or more network elements, and generate an anomaly report that includes the identified at least one anomaly," and "identify a System of Record (SOR) that stores configuration management messages having a first data format; perform a comparison of translated configuration management messages, stored in the plurality of data structures, with configuration management messages in the first data format currently stored in the SOR identify differences between the configuration management messages stored in the SOR and the plurality of data structures; and correct configuration management message data stored in the SOR or the plurality of data structures based on the identified differences" presented in the independent claims and not found in the prior art references.

For instance, US Patent 10,382,389 B2 to Meixler discloses utilizing a standard format in response to receiving a query. However, Meixler fails to teach or disclose the limitations present in the independent claims. US Patent 7,404,000 B2 to Lolayekar et al discloses translating the format of a packet for packet delivery. However, Lolayekar fails to teach or disclose the limitations present in the independent claims.

The Meixler/Lolayekar system fails to disclose "performing, by the network device, a search of the plurality of data structures to identify stored configuration management messages that match the query," "perform a search of the plurality of data structures to locate stored configuration management messages associated with the one or more network elements, analyze the located configuration management messages to identify at least one anomaly associated with at least one of the one or more network elements, and generate an anomaly report that includes the identified at least one anomaly," and/or "identify a System of Record (SOR) that stores configuration management messages having a first data format; perform a comparison of translated configuration management messages, stored in the plurality of data structures, with configuration management messages in the first data format currently stored in the SOR identify differences between the configuration management messages stored in the SOR and the plurality of data structures; and correct configuration management message data stored in the SOR or the plurality of data structures based on the identified differences."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 10, 18, 28, and 29 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459